In a proceeding to invalidate petitions designating respondents Ben Lieblein and others as candidates in the Republican Party Primary Election to be held on April 6, 1976 for the party positions of State committeeman (male) and State committeeman (female) and county committeemen in the 28th Assembly District, Queens County, the appeal is from so much of a judgment of the Supreme Court, Queens County, dated Harch 15, 1976, as denied the application, except with regard to the positions of county committeemen in the 51st, 82nd, 5th and 24th Election Districts, respectively. Judgment affirmed, without costs or disbursements. In the absence of the submission of a copy of the transcript of the trial, we would not be warranted in disturbing the findings of Special Term. Hartuscello, Acting P. J., Latham, Cohalan and Shapiro, JJ., concur.